DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 01/12/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 06/25/2020 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. [US 2018/0103550].
Regarding claim 1, Seo et al., disclose a display device (100, figures 1-4), comprising: a frame (14 & 13, figures 1-2), wherein a width of the frame is adjustable (figure 2); and a flexible screen (70, figures 1-2) installed on the frame, wherein a width of the flexible screen is adjustable.
Regarding claim 2, Seo et al., disclose wherein the frame comprises:
a case (14 & 14, figures 1-2) formed with a plurality of sliding chutes (a plurality of sliding chute 11, figure 2; each partition member 61 divide between two parallel chute 11, figure 2) parallel to each other, wherein each sliding chute comprises a first chute mouth (a left input end of the sliding chute 11, figure 2) and a second chute mouth (a right input end of the sliding chute 11, figure 2) opposite to the first chute mouth;
a first bracket (40 & 41, figures 1-2) comprising a first sliding block (62, figure 2), wherein the first sliding block is slidably inserted into at least one sliding chute, and the first sliding block passes through the first chute mouth of the sliding chute (figure 2); and
a second bracket (51 & 50, figures 1-2) comprising a second sliding block (63, figure 2), wherein the second sliding block is slidably inserted into at least one sliding chute, and the second sliding block passes through the second chute mouth of the sliding chute (figure 2).
Regarding claim 3, Seo et al., disclose wherein the first bracket comprises a first box (22, figures 1-2) and a first scroll (21, figure 4) rotatably connected to two opposite inner walls of the first box, wherein a central axis of the first scroll is perpendicular to an extending direction of the sliding chutes (figures 1-2); and wherein the second bracket comprises a second box (32, figures 1-2) and a second scroll (31, figure 4) rotatably connected to two opposite inner walls of the second box, wherein a central axis of the second scroll is parallel to the central axis of the first scroll (figures 1-2).
Regarding claim 5, Seo et al., disclose, wherein the flexible screen comprises a central display area (a display area disposed on the central frame 14 & 13, figures 1-2 and 4), a first extension area (a right display area disposed on the first bracket when it extended 
wherein the central display area comprises a first side and a second side opposite to the first side (figure 2);
wherein one end of the first extension area is connected to the first side of the central display area, and another end of the first extension area is spirally sleeved on an outer wall of the first scroll and is connected to the first scroll (figures 1-2 and 4); and
wherein one end of the second extension area is connected to the second side of the central display area, and another end of the second extension area is spirally sleeved on an outer wall of the second scroll and is connected to the second scroll (figures 1-2 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. in view of Choi et al. [US 2017/033296].
Regarding claim 4, Seo et al., disclose a first motor (44, figure 3) and a second motor (54, figure 3) being used within the display device.

	Choi et al., disclose a rollable display device (100, figures 1-7) comprising at least one scroll device therein (200, figure 1), wherein the scroll device is controlled by a motor (300, figure 1).
	It would have been to one of ordinary skill in the art at the time the invention was made to add a first motor to the first scroll and a second motor to the second scroll of Seo et al., as suggested by Choi et al., for the purpose of driving directly the first and second scrolls within the display device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. in view of Moscovitch [US 9,164,538].
Regarding claim 6, Seo et al., disclose the claimed invention except for a display equipment, comprising two display devices as claimed in claim 1.
	Moscovitch discloses a display equipment (1310, figure 24) comprising two display devices (1324, 1326, figure 24) being used therein.
	It would have been to one of ordinary skill in the art at the time the invention was made to set two display devices of Seo et al., in a display equipment system, as suggested by Moscovitch, for the purpose of providing multiple display devices in one display equipment system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 7 discloses the combination features of “a first display device comprising a first frame and a first flexible screen; and a second display device comprising a second frame and a second flexible screen, wherein the first flexible screen and the second flexible screen are formed integrally.”  These features, in conjunction with other features, as claimed in the combination features of the claims 6 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 8-10 depend on the allowed claim 7.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aoki [US 2008/0144265] discloses slide-out information display;
Walters et al. [US 8,379,377] disclose electronic device with at least one extendable display section;
Chen [US 11,005,516] discloses protective case; and
Lee et al. [US 2018/0102072] disclose expandable display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/09/2021